Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
1)	The drawings are objected to under 37 CFR § 1.84(p)(3) because the reference characters are not of appropriate size. As per 37 CFR § 1.84(p)(3):
 Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. 

Applicant should keep in mind the provisions of CFR § 1.84(u). As per 37 CFR § 1.84(u)(2):
The view numbers must be larger than the numbers used for reference characters.

2)	The drawings are objected to under 37 CFR § 1.84(u) because the reference characters are not of appropriate size. As per 37 CFR § 1.84(u):
The view numbers must be larger than the numbers used for reference characters.

3)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “333” has been used to designate both “height adjustment mechanism” and “bottom channel” or “bottom cover”.

4)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “327”, “329”, and “507” have each been used to 

5)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “982” has been used to designate both “door post” and “conduit feed assembly”.
   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to under 37 CFR 1.74 because of the following: reference character ‘982’ is used to denote both a “door post” and a “conduit feed assembly”; reference character ‘952’ is used to denote both a “three way glass post panel assembly” and a “plurality of rails”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7 and 10-15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The specification does not appear clear and complete as to a “bottom distance channel” connected with a “frameless glass panel”, (claim 6). 
The specification had not originally presented the claim 10 recitation of,
two or more glass wall panels arranged adjacent one another to define a butt-glazed assembly, each of the two or more glass panels including a first side, a second side, a top side, and a bottom side; a gasket arranged between an adjacent pair of the two or more glass wall panels along the second side of each of the two or more glass wall panels; a first glass post arranged along the first side of one of the adjacent pair of the two or more glass wall panels; a second glass post arranged along the first side of another of the adjacent pair of the two or more glass wall panels

The specification does not appear to have originally presented “a first glass post arranged along the first side of one of the adjacent pair of the two or more glass wall panels; a second glass post arranged along the first side of another of the adjacent pair of the two or more glass wall panels” particularly, with “two . . . glass wall panels arranged adjacent one another to define a butt-glazed assembly, each of the two or more glass panels including a first side, a second side, a top side, and a bottom side; [and] a gasket arranged between an adjacent pair of the two or more glass wall panels along the second side of each of the two or more glass wall panels.” The instant disclosure does not appear to set forth any invention possessing frameless glass panels having a gasket arranged between adjacent edges thereof while having “glass posts” arranged along sides of the frameless glass panels. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 5 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “including one or more fasteners to secure the first frameless panel to a first jamb adjacent a wall.” The specification does not appear clear and complete as to a “frameless glass panel” secured to a jamb adjacent a wall.
Claim 6, lines 4-5, “the bottom distance channel thereof” or “the bottom distance channel” lacks antecedent basis within the claim. It is therefore, not clear as to what “the bottom distance channel thereof” or “the bottom distance channel” refers.
The language of claim 6, (and claim 7 dependent thereon), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the first height adjustment assembly configured to selectively raise or lower the first frameless glass panel by raising or lowering the bottom distance channel thereof” as recited within 
Claim 9, line 2, “the ceiling track” lacks antecedent basis within the claim. It is therefore, not clear as to what “the ceiling track” refers.
The language of claim 10 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “a first glass post arranged along the first side of one of the adjacent pair of the two or more glass wall panels; a second glass post arranged along the first side of another of the adjacent pair of the two or more glass wall panels” as is recited within lines 1-9 and particularly lines 6-9 of claim 10. The specification does not appear clear and complete as to “a first glass post arranged along the first side of one of the adjacent pair of the two or more glass wall panels; a second glass post arranged along the first side of another of the adjacent pair of the two or more glass wall panels” particularly, with “two . . . glass wall panels arranged adjacent one another to define a butt-glazed assembly, each of the two or more glass panels including a first side, a second side, a top side, and a bottom side; [and] a gasket arranged between an adjacent pair of the two or more glass wall panels along the second side of each of the two or more glass wall panels.” The instant disclosure does not appear to set forth any invention possessing frameless glass panels having a gasket arranged between adjacent edges thereof while having “glass posts” arranged along sides of the frameless glass panels. 
The language of claim 14 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the gasket includes a taper or curvature inwardly relative to outer surfaces thereof.” The specification does not appear clear and 
Claim 15, lines 1-2, “the one or both of the first side and the second side of the glass panels” lacks antecedent basis within the claim. It is therefore, not clear as to what “the one or both of the first side and the second side of the glass panels” refers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Isaac et al. 2004/0200167.   Isaac et al. discloses, Fig. 2 for example, a wall panel system comprising:
	a first frameless glass panel 12 having a first side and a second side, the first and second sides of the first frameless glass panel each being free of any vertical frame
member, the first side of the first frameless glass panel defining a first edge having a
first edge profile;
	a second frameless glass panel 14 having a first side and a second side, the first
and second sides of the second frameless glass panel each being free of any vertical

edge having a second edge profile; and
	a connecting member or spacer in the form of a gasket 10 received between the first and second edges, the gasket having a first longitudinal edge defining a complementary profile to the first edge profile and a second longitudinal edge defining a complementary profile to the second edge profile.
2. The first and second edges of the frameless glass pane each define a front corner and a back corner, wherein each of the front and back corners of each of the first and second edges are chamfered.
3. The gasket has a front 38/38’, a back 40/40’, and a middle 18/26, (or the gasket has a front 38/40, a back 38’/40’, and a middle 18/26), further wherein the front of the gasket and the back of the gasket each have a greater width than the middle of the gasket.
4. The gasket has a front, a back, and a middle, further wherein each of the first and second side edges is received against the middle 18/26 of the gasket between the front and back of the gasket.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayashi 4,086,734 in view of Isaac et al. 2004/0200167.
	As to claims 1 and 5-8, Hayashi discloses a wall panel system having glass panels 13 with height adjustment assembly 35 having a support edge, (e.g., 44 or 45), supporting a bottom distance of the panel. A bottom distance channel is for example, at 51. A continuous base cover is at 42. Ceiling track is at 64. Fastener is at 24 and 65. Fasteners 24 and 65 are capable of securing a panel to a jamb adjacent a wall, (claim 5 only recites intended use).
Hayashi does not appear to specifically set forth a gasket between the glass panels 13. However, Isaac et al. teaches application and utilization of a gasket between adjacent ends of frameless glass panels within a wall system.
Therefore, to have provided the Hayashi wall with a gasket between frameless glass panels thus providing the desired spacer with a sealing capability, would have been obvious to one having ordinary skill in the art as taught by Isaac et al.

Claims 1-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isaac et al. 2004/0200167 in view of Gosling et al. 8,176,707.
To have provided the Isaac et al. wall system with a sliding door, thus allowing for entrance and exit within any given area enclosed by such wall system, would have been obvious to one having ordinary skill in the art as taught by Gosling as at col. 12, lines 35-37.

Claim 9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayashi 4,086,734 in view of Isaac et al. 2004/0200167 as applied to claims 1-8 above, and further in view of Gosling et al. 8,176,707.
To have provided the Isaac et al. wall system with a sliding door, thus allowing for entrance and exit within any given area enclosed by such wall system, would have been obvious to one having ordinary skill in the art as taught by Gosling as at col. 12, lines 35-37.

Claims 10-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2008/116741 A1 to Negrello in view of Gosling et al. 8,176,707 and Isaac et al. 2004/0200167.
Negrello discloses, Figs. 1-9 for example, a wall panel system comprising:
two or more glass wall panels 2 arranged adjacent one another to define a butt- glazed assembly, each of the two or more glass panels including a first side, a second side, a top side, and a bottom side;
;


a continuous ceiling cover 44 extending across the top side of each of the two or more glass wall panels;

two or more height adjusters 20/24, 20/22/26/28 arranged within the continuous base cover and including a clamp 30/18, 64 to engage the bottom side of each of the two or more glass panels and configured to compensate for floor or ceiling deviations to create a uniform wall panel assembly.
Negrello does not appear t specifically set forth 1) a gasket arranged between an adjacent pair of the two or more glass wall panels along the second side of each of the two or more glass wall panels; nor 2) a first glass post arranged along the first side of one of the adjacent pair of the two or more glass wall panels and a second glass post arranged along the first side of another of the adjacent pair of the two or more glass wall panels.
However, Gosling et al. 8,176,707 teaches application and utilization of adjacent glass panels 105 forming a wall system with a first glass post 110a arranged along the first side of one of the adjacent pair of the two or more glass wall panels and a second glass post 110b arranged along the first side of another of the adjacent pair of the two or more glass wall panels, (Figs. 7 and 8 illustrate two adjacent glass panels with a “glass post” along either side of the pair of adjacent glass panels). 
Meanwhile, Isaac et al. teaches, Figs. 1, 7 and 8 for example, application and utilization of adjacent glass panels forming a wall system with a gasket 10 arranged between an adjacent pair of the two or more glass wall panels 12, 14 along the second side of each of the two or more glass wall panels.

As for claim 11, to have formed the Negrello wall panel system with each of the two or more glass wall panels including a thickness of between about 1/4" and about 3/8", thus providing any specific wall design as may be necessary or desired, would have been obvious to one having ordinary skill in the art as suggested by Negrello as at page 4, lines 14-15.
As for claim 12, a width of the gasket of Negrello in view of Gosling et al. and Isaac et al. is less than a width of at least one of the two or more glass wall panels, (e.g., width of gasket 10 as between 38/40 and 38’/40’ is less than a width of at least one of the two or more glass wall panels 12, 14).
As for claim 13, the gasket can be seen as defining a complementary profile between the adjacent pair of the two or more glass wall panels.
As for claim 14, the gasket includes a taper or curvature inwardly relative to outer surfaces thereof, (as along 38, 38’, 40, 40’).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                      /MICHAEL SAFAVI/                                                                      Primary Examiner, Art Unit 3631                                                                                                                                  
MS
September 14, 2021